Citation Nr: 0124311	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-15 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than March 23, 1999, 
for the award of service connection for paranoid 
schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to April 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted the veteran 
entitlement to service connection for paranoid schizophrenia, 
effective from March 1999, the date of receipt of his claim.  
In March 2000, the veteran filed a notice of disagreement 
with the effective date of the award of service connection, 
which was denied in June 2000, and the veteran appealed.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  In April 1986, the veteran filed an application for 
entitlement to service connection for a nervous disorder.  

3.  In August 1987, the RO denied service connection for a 
nervous disorder on the basis that a chronic acquired 
psychiatric disorder was neither shown in service or 
subsequent to his separation from active duty service; he was 
notified of the decision and advised of his appellate rights 
by VA letter in August 1987; he did not file an appeal and 
the RO's August 1987 decision became final.  

4.  In March 1999, VA received the veteran's informal inquiry 
to reopen his claim for service connection for a psychiatric 
disorder.  

5.  In a March 2000 rating decision, the RO granted service 
connection for paranoid schizophrenia, effective from March 
1999, the date of receipt of his claim, and assigned the 
disability a 100 percent rating, based on medical opinion of 
a nexus between the veteran's currently diagnosed paranoid 
schizophrenia and his active duty service.  


CONCLUSIONS OF LAW

1.  The RO's August 1987 decision that denied service 
connection for a chronic acquired psychiatric disorder is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2000 & 2001).  

2.  The criteria for an effective date earlier than March 23, 
1999, for the grant of service connection for paranoid 
schizophrenia have not been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.103, 3.155, 3.157, 3.400(q)(ii) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In this case, the RO has not yet had an opportunity to 
consider the claim in appeal in light of the above-noted 
change in the law.  Nonetheless, the Board determines that 
the law does not preclude the Board from proceeding to an 
adjudication of the veteran's claim without first remanding 
the claim to the RO, as the requirements of the new law have 
essentially been satisfied.  In this regard, the Board notes 
that by virtue of the June 2000 Statement of the Case issued 
during the pendency of the appeal, the veteran and his 
representative have been advised of the laws and regulations 
governing the claim and they have been given notice of the 
information, medical evidence, and/or lay evidence necessary 
to substantiate the claim.  The RO has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran; in fact, it appears that all evidence identified 
by the veteran as relative to his claims has been obtained 
and associated with the claims folder.  Moreover, the veteran 
has undergone examination in connection with the claim on 
appeal (in December 1999).  Furthermore, the veteran has been 
given the opportunity, although he declined, to testify at a 
personal hearing and there is no indication that there is 
additional, existing evidence outstanding that is necessary 
for adjudication of the issue on appeal.  Hence, adjudication 
of this appeal, without remand to the RO for initial 
consideration under the new law, poses no risk of prejudice 
to the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Hence, the claim is ready to be considered 
on the merits.  

Factual Background

The veteran originally filed an application for service 
connection for a nervous disorder in April 1986.  His service 
medical records revealed that he was diagnosed with an 
adjustment disorder with mixed emotional features, 
personality disorder.  Post-service VA psychiatric 
examination, conducted in July 86, diagnosed borderline 
personality disorder.  In May 1987, the RO denied the claim 
on the basis that a chronic acquired psychiatric disorder was 
not shown either in service or on post-service medical 
examination.  Additional service medical records and service 
personnel records were received and the RO, in August 1987, 
affirmed the denial of service connection for a chronic 
acquired psychiatric disorder.  The veteran was notified of 
the decision and advised of his appellate rights by VA letter 
dated in August 1987.  He did not appeal and the RO's August 
1987 decision is final.  

On March 23, 1999, VA received a letter from a VA psychology 
student and copies of the veteran's VA outpatient treatment 
reports dated November 6, 1998.  The letter was submitted in 
support of a claim for service connection for post-traumatic 
stress disorder (PTSD).  The November 1998 VA outpatient 
reports note that the veteran had been referred to the PTSD 
clinic.  

In November 1999, VA received the veteran's VA outpatient 
treatment records from December 1997 to November 1999, which 
indicated treatment for panic disorder and anxiety disorder 
between December 1997 and March 1999.  In March 1999, the 
diagnosis was changed to schizophrenic disorder.  His 
subsequent VA outpatient treatment records through November 
1999, show treatment for paranoid schizophrenia.  

Pursuant to the veteran's claim, he underwent VA psychiatric 
examination in December 1999.  The diagnosis was chronic 
paranoid schizophrenia.  The examiner noted that the veteran 
had been diagnosed in the past with borderline personality 
disorder, but this condition was not demonstrated during the 
examination.  

The veteran's VA treating physician, in a letter dated in 
January 2000, and received in March 2000, noted that he had 
been treating the veteran for approximately three years and, 
based on review of the record and personal examination of the 
veteran, offered that he appears to have a psychiatric 
illness which had its first manifestations while he was in 
the service, i.e., schizophrenia.  

The veteran's VA outpatient treatment records for September 
1997 through December 1997, received in March 2000, show 
treatment for generalized anxiety disorder.  Those for 
December 1999 through February 2000 reflect treatment for the 
revised diagnosis of paranoid schizophrenia.  

In March 2000, the RO denied service connection for PTSD; 
however, based on the above-mentioned recently submitted 
medical evidence and offered medical opinion, the RO granted 
the veteran service connection for chronic paranoid 
schizophrenia, effective from March 23, 1999, the date of 
receipt of the VA student psychologist's letter, which the RO 
accepted as the veteran's informal claim for compensation.  
The bases for the decision were medical evidence of a current 
diagnosis of a psychosis and medical opinion of a nexus or 
link between the currently diagnosed paranoid schizophrenia 
and the veteran's active duty service.  The RO assigned a 100 
percent schedular rating to the disability, also effective 
from March 23, 1999, based on recent medical findings and 
symptoms reflecting total occupational and social impairment.  
The veteran objected to the effective date of the award 
contending that its effective date should be April 12, 1986, 
the first day following the day of his separation from active 
duty.  

Analysis

According to the governing statutory and regulatory 
authority, the effective date of an award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase, will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  As regards a claim for service connection, the 
effective date of an award of benefits will be the day 
following separation from active service, or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or date entitlement 
arose, whichever is later.  If a claim is reopened based on 
evidence other than service department records, the effective 
date of the grant of benefits sought is the date of receipt 
of the application to reopen or the date of entitlement, 
whichever is the later date (emphasis added).  See 
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2), (q)(ii).  

In the veteran's case, he filed his original claim within a 
year after his separation from active duty service, in fact, 
he filed his claim within a week after he was separated from 
service.  However, the claim was denied by the RO in August 
1987.  He was informed of the decision and advised of his 
appellate rights.  Since he did not appeal the decision, the 
August 1987 decision became final.  

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by the VA 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  When a 
claim has been filed which meets the requirements, an 
informal request for increase or reopening will be accepted 
as a claim.  See 38 C.F.R. § 3.155.  

Six years after the August 1987 decision, VA received a 
letter from the veteran's treating VA student psychologist in 
March 1999.  The RO accepted this communication as an 
informal claim.  The veteran was requested by VA to formalize 
his claim, which he did in October 1999.  

Based on the medical evidence and medical opinion offered, 
the RO granted service connection for paranoid schizophrenia, 
effective from the March 23, 1999, the date of receipt of the 
veteran's informal claim.  Although the veteran requests that 
the effective date be retroactive to the first day following 
his separation from active duty service, his claim filed 
shortly after his separation from service was denied and he 
did not appeal the decision.  As such, the August 1987 
decision is final.  The veteran has never asserted, nor does 
the evidence show, that there was clear and unmistakable 
error in the RO's August 1987 decision.  In the veteran's 
case, even though benefits were granted many years later, the 
grant of those benefits was based on a claim filed many years 
after his separation from active duty service; therefore, the 
effective date of his claim would not be retroactive to the 
date of separation from active duty service.  As noted 
earlier, if a claim is reopened based on evidence other than 
service department records, the effective date of the grant 
of benefits sought is the date of receipt of the application 
to reopen or the date of entitlement, whichever is the later 
date (emphasis added).  See 38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(b)(2), (q)(ii).  

In the veteran's case, his informal claim was received in 
March 1999.  The accompanying evidence consisted of VA 
outpatient treatment records and medical opinion of a nexus 
between currently diagnosed psychosis and the veteran's 
service.  The psychosis was first diagnosed in March 1999 and 
the nexus offered in early 2000.  The veteran's VA outpatient 
treatment records show that he was being seen initially for 
panic and anxiety disorders.  In March 1999, the diagnosis 
was changed to paranoid schizophrenia.  Although VA medical 
records may be considered an informal claim for benefits, see 
38 C.F.R. § 3.157, the regulation still holds that the 
effective date of the grant of benefits sought is the date of 
receipt of the application to reopen or the date of 
entitlement, whichever is the later date (emphasis added).  
Id.  The later date in the veteran's case is the date of 
receipt of his informal claim.  

Under the circumstances, the appropriate effective dated for 
the grant of service connection for the veteran's paranoid 
schizophrenia is March 23, 1999, the date of receipt of the 
informal claim to reopen.  Id.  This is the date assigned by 
the RO; therefore, no earlier date is warranted, with the 
actual payment of monetary benefits effective  the first day 
of the calendar month following the month in which the award 
became effective, which is April 1, 1999, in the veteran's 
case.  See 38 C.F.R. § 3.31.  


ORDER

An effective date prior to March 23, 1999, for the grant of 
service connection for paranoid schizophrenia is denied.  


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

